3/13/2020                     Case 5:20-cv-00328-J      Document
                                             Jury returns mixed verdict in1-1     Filed
                                                                           Jail beating   04/08/20
                                                                                        case
                                                                                           |Nev/s
                                                                                                |     Page 1 of 2
                                                                                                  edmondsun.com

                    le^lOFlOF,
  https://www.edmondsun.com/news/jury-relurns-mixed-verdtct-in-jail-beating-case/article_74e73010-4434-11e4-affd-53e7278cf56b.html

  Jury returns mixed verdict in jail beating case
  BY MARK SCHLACHTEIVHAUFEN|THE EDMOND SUN
  Sep 24, 2014




6




  Sir Oemarco Oadnayon Bledsoe, 23. was arrested In connection witti the alleged kidnapping and robbery of a University of Central Oklahoma student.



    Ji            G*      in_ ©_ @

  A jury Tuesday returned a mixed verdict against a defendant charged with beating a female Logan County jail guard and verbally assaulting another
  female jail officer.


  In April 2012, two men picked up a University of Central Oklahoma student at Central Plaza, OSBI spokeswoman Jessica Brown said in a previous
  report. The men allegedly used a gun to rob the victim, shoot him in the leg and beat him during a drive on Interstate 35, Brown said.


  After searching a Langston University apartment and finding evidence related to the alleged crimes. Sir Demarco Dartanyon Bledsoe, 24. of Piedmont,
  and Randaie Ja'rae Anderson. 20, of Tuisa, were arrested and booked into the Tuisa County jail.


  The Logan County District Attorney's Office filed one count of robbery with a weapon, one count of kidnapping and one count of assault and battery with
  a dangerous weapon against Bledsoe, according to court records.



https;//www.edmondsun.com/new$/jury-returns-mixed-verdict-in-jail-beating-case/article_74e73010-4434-11e4-affd-53e7278cf56b.html
Case 5:20-cv-00328-J Document 1-1 Filed 04/08/20 Page 2 of 2
